

115 HRES 639 IH: Honoring the success of the more-than-a-decade-long process by Southern California locals to create the San Gabriel Mountains National Monument.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 639IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mrs. Napolitano (for herself, Ms. Judy Chu of California, Mrs. Torres, Mr. Schiff, Ms. Brownley of California, Mr. Lowenthal, Ms. Sánchez, Ms. Roybal-Allard, and Ms. Barragán) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONHonoring the success of the more-than-a-decade-long process by Southern California locals to create
			 the San Gabriel Mountains National Monument.
	
 Whereas in the early 2000s conservation organizations pushed for greater protections of the San Gabriel Mountains;
 Whereas out of this grew the San Gabriel Mountains Forever Group (now known as Nature for All), which organized extensive public outreach campaigns and coordination efforts among State agencies, local officials, and other relevant stakeholders;
 Whereas, in 2003, Congresswoman Hilda Solis introduced legislation that required the National Park Service to determine if the area of the San Gabriel Mountains was nationally significant and to determine if a special designation would benefit the San Gabriel Mountains;
 Whereas Solis’ legislation generated over 10,000 favorable comments and received the backing of water agencies and the San Gabriel Valley Council of Governments;
 Whereas Republican Congressman David Dreier, in 2011, and Democratic Congresswoman Judy Chu, in 2014, introduced bipartisan legislation to further protect the mountains;
 Whereas top officials from the Department of the Interior and the Department of Agriculture held listening sessions in the area of the San Gabriel Mountains in 2010 and a town hall in 2014;
 Whereas, in October 2014, President Barack Obama permanently protected the San Gabriel Mountains by designating it as a National Monument under the authority granted by the Antiquities Act of 1906 (54 U.S.C. 320301 et seq.);
 Whereas the San Gabriel Mountains attract millions of visitors each year and provide two-thirds of the open space within the densely populated Los Angeles County;
 Whereas the San Gabriel Mountains are some of the steepest and most rugged mountains in the United States;
 Whereas the designation of the San Gabriel Mountains as a National Monument aimed to preserve miles of streams and hiking trails for people to enjoy for decades to come;
 Whereas the designation of the San Gabriel Mountains as a National Monument protects significant natural features, such as—
 (1)approximately 300 California species and subspecies, including Pierson's lupine and San Gabriel bedstraw, that occur only in the San Gabriel range;
 (2)53 plants listed as sensitive by the Forest Service; and (3)one of the very few habitats of the critically endangered California condor;
 Whereas the designation of the San Gabriel Mountains as a National Monument protects significant scientific features, such as—
 (1)the Mount Wilson Observatory, where Edwin Hubble observed that the Universe extends beyond the Milky Way;
 (2)a convenient access point to study earthquake data from the San Andreas Fault; and (3)the San Dimas Experimental Forest which is used to document and quantify the water cycle in semi-arid steeplands;
 Whereas the designation of the San Gabriel Mountains as a National Monument protects significant cultural features, such as more than 600 known archaeological sites, including several on the National Register of Historic Places;
 Whereas the designation of the San Gabriel Mountains as a National Monument has helped San Gabriel Valley communities leverage additional Federal dollars and private donations to help to clean up and restore green space;
 Whereas, prior to the designation of the San Gabriel Mountains as a National Monument, the San Gabriel Mountains were already part of the federally managed Angeles National Forest;
 Whereas, concurrently with the 2014 designation of the San Gabriel Mountains as a National Monument, the San Gabriel Mountains Community Collaborative was launched to maintain an open line of communication and partnership with the Forest Service;
 Whereas the San Gabriel Mountains Community Collaborative includes water companies, local elected officials, county officials, recreation groups, and residents;
 Whereas the monument designation was supported by members of its Congressional Delegation and State elected officials;
 Whereas the designation of the San Gabriel Mountains as a National Monument was supported by the cities of Los Angeles and Pasadena and local elected officials from Alhambra, Baldwin Park, Covina, Claremont, El Monte, La Puente, Monterey Park, Rancho Cucamonga, Rosemead, San Dimas, San Gabriel, Santa Clarita, South El Monte, and West Covina;
 Whereas the designation of the San Gabriel Mountains as a National Monument was supported by water organizations members from the San Gabriel Valley Municipal Water District, Upper San Gabriel Municipal Water District, and the Valley County Water District;
 Whereas the designation of the San Gabriel Mountains as a National Monument was supported by educators and school board members from Alhambra Unified School District, Bassett Unified School District, El Monte Union High School District, Hacienda La Puente Unified School District, and Mt. San Antonio College;
 Whereas the designation of the San Gabriel Mountains as a National Monument was supported by numerous local businesses and community support groups;
 Whereas, on April 26, 2017, President Donald Trump signed the Executive order entitled Review of Designations Under the Antiquities Act to conduct a review of all Presidential national monument designations since 1996 that cover more than 100,000 acres, which included the 350,000-acre area protected by the San Gabriel Mountains National Monument;
 Whereas, after the review was announced— (1)numerous organizations and residents submitted letters of support for the San Gabriel Mountains National Monument, including the County of Los Angeles Board of Supervisors, San Gabriel Valley Council of Governments, City of El Monte, City of Glendora, San Gabriel Valley Economic Partnership, and City of Baldwin Park; and
 (2)the San Gabriel Mountains Community Collaborative submitted a letter stating that the San Gabriel Mountains National Monument was properly designated under the Antiquities Act of 1906 (54 U.S.C. 320301 et seq.); and
 Whereas only Congress has the authority to change the boundary of the San Gabriel Mountains National Monument: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the San Gabriel Mountains National Monument’s significant natural, cultural, and scientific features;
 (2)commends the residents of Southern California for their more-than-a-decade-long push to further protect the San Gabriel Mountains; and
 (3)acknowledges the 3-year anniversary of the October 2014 designation of the San Gabriel Mountains National Monument.
			